BRS NTE OUCANGR BOttment 318 FISEOA ZS Peepers"

KOEHLER & ISAACS LLP

 

MEMO-.ENDORSE:

 

 

ATTORNEYS AT LAW
RICHARD J. KOEHLER SURES SEN a es Or OF COUNSEL
STEVEN ISAACS NEW YORK, NY 10006 RAYMOND J. AAB
Tel: (917) 551-1300 Fax: (917) 551-0030 JESSICA SALLES ‘
JEANNETTE BALDASARRE www.koehler-isaacs.com BARRY WASHOR
A. JAMES BELL
LIAM L. CASTRO WRITER’S DIRECT DIAL
SONYA CHAZIN (917) 551-1317
RENA C. DAWSON
CYNTHIA DEVASIA
GABRIEL GREENBERG
_. TALIA HAYNES
DAVID KIRSCH
MERCEDES M. MALDONADO
FELICIA PINTO
ANDREW ROWE
JULIE PEARLMAN SCHATZ
ANN SCHNEIDER
STEPHANIE SWINTON
PETER C. TROXLER
HOWARD G. WIEN Ilene White Plains, New: York Tosbe Y
pri
A hor | App 1 uvtwovt
BY ECF AND EMAIL elo duled for Mar
A { wt S |
Hon. Nelson S. Roman, U.S.D.J ak i. 30am. (See
United States District Court Ly aOrO ue 214)
Southern District of New York Se he du lee 5 Oc der, ECE = .
300 Quarropas Street Chor of Heo Gurk segs rea
White Plains, New York 10601-44150 Jermmnete the yrotten Cdo<.2/0

Re: United States v. Markel Overton 17Cr.644 (NSR) ~©\
Dear Judge Roman:

This letter is submitted to advise the Court that Mr. Overton is requesting the assignment of
new counsel to represent him in this matter. Please know that since our last status conference,
the attorney — client relationship with Mr. Overton has deteriorated to a point where I believe the
assignment of new counsel is appropriate. For this reason, I request that a hearing be scheduled
at the Court’s earliest convenience. ~

 

Thank you in advance for your consideration of this request.

Respectfully,

A

A. J es Bell, Esq.

 

 

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:-
DATE FILED: Kf i] 26

 

 

 

 
